DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 06/24/2020.  
Claims 1-13 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108123014, filed on 09/29/2020.
Drawings
The drawings received on 06/24/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumpstone et al., (US 20140084795 A1, herein after Cumpstone) in view of Lepard et al., (US 8558413 B1, Lepard).
Claim 1,
	Cumpstone discloses a NEMA edge gateway for being used with a NEMA Luminaire, a serial device and an IP device, (fig. 1 gateway. Gateway (interpreted as NEMA edge gateway) couple to the network interface of LIAF nodes (NEMA luminaire) for providing information from the sensors (a serial device) at the nodes to a local or cloud based service platform, ¶ [0008]. The sensors are typically devices, which detect particular conditions, for example, audio from glass breaking or car alarms, video cameras (IP device) for security and parking related sensing, motion sensors, light sensors, radio frequency identification detectors, weather sensors or detectors for other conditions.  The gateways can communicate with each other through cellular, Wi-Fi. ¶ [0009] ) including: a NEMA motherboard including ([0009] Typically each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc. The gateways can communicate with each other through cellular, Wi-Fi or other means to the service platforms); a Power Over Serial (POS) module mounted on the NEMA motherboard and electrically connected to the NEMA port, ([0009] Typically each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc. The gateways can communicate with each other through cellular, Wi-Fi or other means to the service platforms. Figs. 1-4, 11 and 12) and for providing networking and power for the serial device via the NEMA port (¶ [0009] each node include AC power converts to DC for use by processors, sensors, etc.  Gateway communicate with other through cellular, Wi-Fi. Fig. 3 power module, sensor module, network module, controller module); a mobile communication network module for providing a mobile communication network (Fig. 3 network module) a network processing module electrically connected to the mobile communication network module (¶ [0009] each node include AC power converts to DC for use by processors, sensors, etc.  Gateway communicate with other through cellular, Wi-Fi. Fig. 3 power module, sensor module, network module, controller module. Typically, each node will include AC/DC converters to convert the supplied AC power to DC for use by the processor, sensors, etc.).
	Cumpstone does not explicitly disclose a Power Over Ethernet (POE) module for being coupled to the IP device and for providing networking and power for the IP device; and a network processing module electrically connected to the mobile communication 
	Lepard discloses a Power Over Ethernet (POE) module for being coupled to the IP device and for providing networking and power for the IP device (the powered devices 30 may comprise POE-enabled powered devices that may be directly attached by appropriate CAT-5 cable connections to the power over Ethernet power sourcing device 33 at a power over Ethernet adapter port 24 of the appropriate type, power devices such as networking devices, cameras, sensors, etc. col 5, lines 4-30); and the POE module and the POS module, (functions as a communication gateway between the different powered devices 30, providing a communications interface between the various powered devices 30 using standard Ethernet protocols… the Ethernet switch 65 is connected to the microcontroller unit 37 which is used to monitor and control the power which is supplied to the different peripheral bus receptacles 20, 40. A serial interface between the microcontroller unit 37 and the power over Ethernet power sourcing device 33 allows the microcontroller unit 37 to access and control the voltage and current channeled to each port and the ability to separately turn on and off one or more of the peripheral bus receptacles 20, 40 or any other direct connections to the power over Ethernet power sourcing device 33, col 6 lines 56-67) and for allowing the mobile communication network module to provide the mobile communication network for the POE module and the POS module (FIGS. 1 and 2, the power over Ethernet power sourcing device 33 provides one or more, preferably a plurality of peripheral bus receptacles 20,40, such as USB ports, each of which is adapted to provide power to and data communication among a number of powered devices. Col 12, lines 12-35. The powered devices 30 may comprise POE-enabled powered devices that may be directly attached by appropriate CAT-5 cable connections to the power over Ethernet power sourcing device 33 at a power over Ethernet adapter port 24 of the appropriate type, power devices such as networking devices, cameras, sensors, etc. col 5, lines 4-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Claim 2,
	Cumpstone does not disclose a streetlight dimming control module mounted on the NEMA motherboard and electrically connected to the NEMA port, and for controlling brightness of the NEMA Luminaire via the NEMA port (The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…Powered devices 30 suitable for the present invention may include, but are not limited to, control units for the lights, col 5 lines 10-30).
Claim 3, 	
	Cumpstone discloses a power supply module electrically connected to the NEMA port to receive electrical energy, wherein the electrical energy serves as a power source The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…Powered devices 30 suitable for the present invention may include, but are not limited to, control units for the lights, col 5 lines 10-30. Figs. 3 & 4) the mobile communication network module, the power module and the network processing module (Fig. 3 network module 14 and power module 12. ¶ [0036]).
	Cumpsone does not disclose power module is POE module.
	Lepard discloses power module is POE module (Fig. 3 POE power sourcing device, power over Ethernet system). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Claim 4,
	Cumpstone discloses a network status indicating module electrically connected to the network processing module and for indicating a status of the network processing module or mobile communication network (Figs. 3&4 shows network module connected with processing module and power module…(The power over Ethernet power sourcing device provides one or more, preferably a plurality of ports or peripheral bus receptacles, such as USB ports, RJ45 ports, or multi-pin ports, each of which is adapted to provide power to and data communication to and among a number of powered devices…light control unit (such as LED driver), col 3 lines 14-29…).
Claim 5,
	Cumpston discloses an encryption and decryption module electrically connected to the network processing module and for performing encryption and decryption on signals processed by the network processing module (Fig. 3 the software on the application controller provides activation, administration, security (authentication and access control) and communication functions. The Network Module 14 provides Radio Frequency (RF) based wireless communications to the other nodes. These wireless communications can be based on Neighborhood Area Network (NAN), WiFi, 802.15.4 or other technologies ¶ [0037]).
Claim 7,
	Cumpston discloses wherein the mobile communication network module includes a positioning module for providing positioning information for the network processing module ([0059] FIGS. 7-10…A series of vehicle detection sensors 180 are positioned one above each parking space in a parking garage, or a single multi-space occupancy detection sensor is positioned at each light. The sensors can operate using any well-known technology that detects the presence or absence of a vehicle parked underneath them. ¶ [0062, 0063].
Claim 8,
(Fig. 3 network module 14 and power module 12. ¶ [0036]).
	Cumpsone does not disclose power module is POE module.
	Lepard discloses power module is POE module (Fig. 3 POE power sourcing device, power over Ethernet system). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
Claim 9,
	Cumpstone does not disclose a POE daughterboard, wherein the POE module is mounted on the POE daughterboard.
	Lepard discloses a POE daughterboard, wherein the POE module is mounted on the POE daughterboard (power over Ethernet system having POE power sourcing device 33. The power over Ethernet power sourcing device is mounted inside the light fixture. Col 3 lines 30-35. Power over Ethernet system having POE power sourcing device 33).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpstone by using the features, as taught by Lepard in order to efficiently improve power and digital data communication connections to powered devices atop utility poles.
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumpstone in view of Lepard and further in view of Schlicht et al., (US 20100142448 A1, herein after Schlicht).  

Claim 6,
	Cumpstone and Lepard do not disclose wherein the network processing module includes a clock synchronization unit for performing clock synchronization on signals processed by the network processing module.
	Schlicht discloses wherein the network processing module includes a clock synchronization unit for performing clock synchronization on signals processed by the network processing module (providing time synchronization among nodes of the network, wherein the time synchronization is provided by communicating a representation of network timing at all the nodes with sufficient accuracy to enable reliable communications; and determining network timing associated with a device, wherein the device is a traffic light, ¶ [0678]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston and Lepard by using the features, as taught by Schlicht in order to efficiently improve network capacity, ¶ [01113].
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumpstone in view of Lepard and further in view of Dirks et al., (US 8432835 B1, herein after Dirks).
Claim 10,
(Fig. 4 gateway node platform…controllers’ module, processor module, sensor module); the NEMA port has a coupling end exposed from the NEMA base and for being coupled to the NEMA Luminaire (Fig. 4 ¶ [0037] The module 16 may also be coupled to a controller 40. [0038] FIG. 4 is a block diagram of gateway platform 50. As suggested by the figure, and mentioned above, the gateway platform can be located at a node or located in its own housing separately from the nodes. In the diagram of FIG. 4, the components of the power module 12, Processor Module 15, LED Light Source Module 16 and Third-party Light Source Module 18 are shown again, as well as the Sensor Modules 30 and Controller Modules 40.).
Cumpstone and Lepard do not disclose the NEMA case covers the NEMA base, and the NEMA motherboard and the POE daughterboard are stacked in layers within a receiving space formed between the NEMA case and the NEMA base.
Dirks discloses the NEMA case covers the NEMA base, and the NEMA motherboard and the POE daughterboard are stacked in layers within a receiving space formed between the NEMA case and the NEMA base (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston and Lepard by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.

Claim 11,
Cumpstone discloses network board wherein the mobile communication network module and the network processing module are mounted on the network board (Figs 3&4 network module, processor module…[0073] Microcontroller 400 is also coupled to a pair of I2C bus interfaces 500. These bus interfaces can be used to connect other components on the board, or to connect other components that are linked via a cable. The I2C bus 500 does not require predefined bandwidth, yet enables multi-mastering, arbitration, and collision detection. Microcontroller 400 is also connected to an SP1 interface 510 to provide surge protection. In addition, microcontroller 400 is coupled to a USB interface 520, and to a JTAG interface 530. The various input and output busses and control signals enable the application controller at the node interface, comprising a wide variety of sensors and other devices, to provide, for example, lighting control and sensor management ¶ [0073]).
Cumpstone and Lepard do not disclose network board is network daughterboard.
Dirks discloses network board is network daughterboard (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston and Lepard by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.
Claim 12,
	Cumpstone discloses the mobile communication network module is mounted on the network board (Figs 3&4 network module, processor module…[0073] Microcontroller 400 is also coupled to a pair of I2C bus interfaces 500. These bus interfaces can be used to connect other components on the board, or to connect other components that are linked via a cable. The I2C bus 500 does not require predefined bandwidth, yet enables multi-mastering, arbitration, and collision detection. Microcontroller 400 is also connected to an SP1 interface 510 to provide surge protection. In addition, microcontroller 400 is coupled to a USB interface 520, and to a JTAG interface 530. The various input and output busses and control signals enable the application controller at the node interface, comprising a wide variety of sensors and other devices, to provide, for example, lighting control and sensor management ¶ [0073]).
Cumpstone and Lepard do not disclose network board is network daughterboard a POE daughterboard and a network daughterboard, wherein the network processing module and the POE module are mounted on the POE daughterboard.
Dirks discloses network board is network daughterboard a POE daughterboard and a network daughterboard, wherein the network processing module and the POE module are mounted on the POE daughterboard (the compact configuration of the switching unit 105 advantageously may save space in computing rack. A dense printed circuit board may be used to provide the interconnections within the switching unit…a twelve-layer printed circuit board may be used to provide many planes and reduce the overall space required by the switching unit 105…two printed circuit boards may be used, a motherboard configured to provide Ethernet, power, and control connectivity, and a daughterboard configured to provide ISDN connectivity. The daughterboard may be placed above or below the motherboard, col 10 lines 60-67 and col 11 lines 0-5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cumpston and Lepard by using the features, as taught by Dirks in order to efficiently reduce the overall space required by the switching unit by printing layer circuit boards.
Claim 13 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al (US 20140375274 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473